DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/10/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a hole extending from the second major surface of the glass sheet towards one of the at least one patch antenna, wherein a conductor extends into the hole” as shown in Fig. 2, and 2) “a strip disposed on the second major surface of the glass sheet, wherein the strip is capacitively coupled to the at least one patch antenna”  as shown in Fig. 3 as a single embodiment.  The embodiment in Fig. 2 shows a contact feed to the patch antenna while Fig. 3 shows a contactless feed (capacitively coupled) to the patch antenna.  However, the drawings and the specification do not show or describe both types of feeds being used in a single  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 	Claim 1 recites the following two elements: 1) “a hole extending from the second major surface of the glass sheet towards one of the at least one patch antenna, wherein a conductor extends into the hole” as shown in Fig. 2, and 2) “a strip disposed on the second major surface of the glass sheet, wherein the strip is capacitively coupled to the at least one patch antenna”  as shown in Fig. 3.  The embodiment in Fig. 2 shows a contact feed to the patch antenna while Fig. 3 shows a contactless feed (capacitively coupled) to the patch antenna.  However, the drawings and the specification do not show or describe both types of feeds being used in one embodiment.   Dependent claims do not clarify and are likewise rejected.  ** The Examiner is available for an interview. **

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2003/0142018), hereinafter Lange.

 	Regarding claim 18 Lange discloses an antenna device, comprising: a glass sheet (e.g., Fig. 6A and 6B, at 21) having a first major surface and a second major surface opposite to the first major surface, the first major surface and the second major surface defining a thickness of the glass sheet; a plurality of patch antennas (e.g., Fig. 1, at 22 and Fig. 6A and 6B, at 22) arranged into one or more phased arrays (Fig. 1, at 22; paragraph 0043), each of the plurality of patch antennas comprising a first metallic layer comprising silver (e.g., paragraph 0017 “silver”) that is located within the thickness of the glass sheet at a distance of up to 10 μm from the first major surface (paragraphs 0016 and  0018); a ground plane (e.g., Fig. 6A and 6B, at 33) comprising a second metallic layer comprising silver (e.g., paragraph 0017 “silver”) that is located within the thickness of the glass sheet at a distance of up to 10 μm (paragraphs 0016 and  0018) from the second major surface; and a coaxial cable (e.g., Fig. 6A and 6B, at 24) comprising a conductor wire (e.g., Fig. 6A and 6B, at 46) surrounded by a dielectric layer (e.g., 
	Lange does not explicitly teach wherein the conductor wire is configured to transmit a signal having a frequency in a range of 20 GHz to 100 GHz to the plurality of patch antennas.
	Lange teaches the antenna’s frequency can be designed to be higher than 2.7 GHz (paragraphs 0018 and 0043). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to configured to transmit a signal having a frequency in a range of 20 GHz to 100 GHz to the plurality of patch antennas, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Lange teaches the antenna can be designed to have operational frequencies higher that 2.7 GHz by having thinner conductor thicknesses (paragraph 0018), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19 Lange further discloses the antenna device according to claim 18, further comprising a hole (Fig. 6A, at 43) extending from the second major surface of the glass sheet towards one of the plurality of patch antennas, wherein the conductor wire (Fig. 6A, at 46) of the coaxial cable is inserted into the hole.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 18 above, and further in view of Li (US 2007/0216589), hereinafter Li.


 	Regarding claim 20 Lange further discloses the antenna device according to claim 18, further comprising a plurality of patch antennas and a glass sheet (Fig. 6A, at 22 and 23). Lange also discloses a strip (Fig. 6B, at 49). 
Lange does not disclose a strip disposed on the second major surface of the sheet, wherein the conductor wire is electrically connected to the strip and wherein the strip is capacitively coupled to the plurality of patch antennas. 
Li discloses a strip (Fig. 5, at 36) disposed on the second major surface of the sheet, wherein the conductor wire is electrically connected to the strip (Fig. 5, at 36 and 40) and wherein the strip is capacitively coupled to the plurality of patch antennas (Fig 3, at 20 and 28 are capacitively coupled). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lange in accordance with the teaching of Li regarding capacitively coupled patch antennas in order to allow the antenna to be integrated with a window (Li, paragraph 0026).

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845